Title: From George Washington to George Measam, 20 April 1779
From: Washington, George
To: Measam, George



Sir
Head Quarters Middle Brook 20th April 1779.

I have your favr of the 30th March. What I have principally in command at present is to desire you to forward on to Fishkill with the greatest expedition all the Shirts—Overalls—Hunting Shirts—Shoes and Stockings that are either at Boston, Springfeild or any other place to the Eastward. The above Articles are much wanted just now and as they are the only kind that will be in demand between this and the fall, I must request that the transportation of every other kind may be postponed untill they are forwarded—Be pleased to give your deputy at Fishkill orders to inform me when any quantities of the above Articles arrive there, that I may know how to order a proper disposition of them—I have directed this to Mess[r]s Otis and Henley in case you should have left Boston and desire that they will follow the above directions should that have happened. I am &c.
